Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----11/25/2019, which is a national stage application of PCT/GB2018/051468 filed 5/30/2018, which claims foreign priority to GB1708606.7 filed 5/30/2017.

As filed, claims 1-7 and 9-19 are pending; and claim 8 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 1, the claim recites the following definitions for RA and R1:
	
    PNG
    media_image1.png
    27
    517
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    27
    250
    media_image2.png
    Greyscale


	The claim also recites the following proviso for RA and R1:

    PNG
    media_image3.png
    123
    632
    media_image3.png
    Greyscale

	The definitions for RA and R1 use the term “is”, which is close-ended and does not include unrecited element, while the proviso for RA and R1 uses the term, “comprises”, which does include unrecited element.  Accordingly, the scope of RA and R1 is unclear and thus, the metes and bounds of this claim is unclear, which rendered this claim indefinite.
	
b)	Regarding claim 1, the claim recites the following proviso:

    PNG
    media_image3.png
    123
    632
    media_image3.png
    Greyscale

In the abovementioned proviso, the claim recites the term, “comprising”, and the transitional phrase, “comprising” is an open-ended language and therefore include additional subject matter that is not described in the instant specification and is not particularly pointed out or distinctly claimed. The identity of the additional atoms or groups is unknown and how to determine the identity of the additional atoms or groups is not pointed out or distinctly claimed.
            The term, “compound”, contradicts the open language "comprises."  A "compound" is defined as a substance whose molecules consist of unlike elements and whose constituents cannot be separated by physical means (see Grant & Hackh's Chemical Dictionary (5th Ed. 1987) at page 148).  By contrast, a composition is defined as elements or compounds forming a material or produced from it by analysis.  Id.  In other words, a compound is a molecule with more than one element, and a composition is a mixture of two or more compounds or molecules.
The transitional term "comprising" is synonymous with "including", "containing", and "characterized by".  "Comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).
Thus, a “compound" is singular and requires a definite chemical formula, and the open-ended term "comprises" does not exclude unrecited elements.  Furthermore, “comprising”, used in conjunction with “compound” fails to articular exactly what subject matter is excluded from the claim scope of compounds, thereby rendering the scope of claim 1 indefinite.  

c)	Regarding claims 2-7 and 9-19, these claims are directly or indirectly dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered these claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent No. EP0302372, hereinafter Fernandes.  See IDS filed 11/25/2019.

Staphylococcus aureus, Pseudomonas aeruginosa, etc.


    PNG
    media_image4.png
    40
    643
    media_image4.png
    Greyscale

(pg. 2, lines 1-2)


    PNG
    media_image5.png
    48
    613
    media_image5.png
    Greyscale

(pg. 3, lines 9-11)


    PNG
    media_image6.png
    201
    222
    media_image6.png
    Greyscale
(pg. 4, compound 8)
Wherein: instant variable RA is phenyl substituted by two fluorines; instant variable k is 0; instant variable R* is H; instant variable X1 is N; instant variable X* is absent; instant variable Z1 is N; instant variable R’1 is H; instant variable Z is CH; instant variable n is 1; instant variable L1 is -NH-, instant variable s is 0; and instant variable R1 is H.

    PNG
    media_image7.png
    56
    629
    media_image7.png
    Greyscale

(pg. 4, example 1)

    PNG
    media_image8.png
    571
    340
    media_image8.png
    Greyscale
(pg. 10, Table 1)

Claims 1-6, 9-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. WO92/10492, hereinafter Singh.  
Staphylococcus aureus, Pseudomonas aeruginosa, etc.


    PNG
    media_image9.png
    129
    565
    media_image9.png
    Greyscale

(pg. 3, lines 4-8)


    PNG
    media_image10.png
    154
    561
    media_image10.png
    Greyscale

(pg. 4, lines 19-24)


    PNG
    media_image11.png
    58
    479
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    27
    310
    media_image12.png
    Greyscale

(pg. 28-29, example 34)

    PNG
    media_image13.png
    240
    468
    media_image13.png
    Greyscale

(structure of example 34)

Wherein: instant variable RA is cyclopropyl; instant variable R* is H; instant variable X1 is C-Rb; instant variable RB is methoxy; instant variable X* is absent; instant variable Z1 is N; instant variable R’1 is H; instant variable Z is CH; instant variable n is 0; and instant variable R1 is unsubstituted 1,2,3-triazole.


    PNG
    media_image14.png
    110
    456
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    30
    451
    media_image15.png
    Greyscale

(pg. 55, Table 4, example 34)

    PNG
    media_image16.png
    223
    558
    media_image16.png
    Greyscale

(pg. 12, lines 11-19)

Conclusion
Claims 1-7 and 9-19 are rejected.
Claim 8 is cancelled.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PO-CHIH CHEN/Primary Examiner, Art Unit 1626